Citation Nr: 0027252	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  99-12 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for arthritis of the hips 
as a result of cold injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service from April 1955 to April 
1957.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision, in which the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied service connection for 
degenerative joint disease of the hips.  The Board notes 
that, in his Form 9 filing received in June 1999, the 
appellant appeared to contend that he was seeking service 
connection for arthritis of all joints as a result of cold 
injury in service.  The Board has rephrased the issue listed 
on the title page to better reflect the claim currently on 
appeal.

The Board refers to the RO the possible claim for service 
connection for arthritis of all joints as a result of cold 
injury in service for clarification and, if necessary, 
adjudication.


FINDINGS OF FACT

1.  The appellant's assertions of cold injury to the hips in 
service are presumed true for purposes of a well grounded 
claim.

2.  The appellant has presented competent medical evidence 
that he manifests residual disability of both hips as a 
result of exposure to cold in service.

3.  The appellant has presented a plausible claim for service 
connection for arthritis of the hips as a result of cold 
injury, and VA has a further duty to assist him in the 
development of his claim.



CONCLUSION OF LAW

The claim for service connection for arthritis of the hips as 
a result of cold injury is well grounded, and there is a 
further statutory duty to assist the appellant in developing 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that he manifests residual disability 
from cold injury to the hips during service.  According to 
his statements of record, he was exposed to extreme cold 
temperatures during his tour of duty in Korea.  His cold 
exposure occurred while driving trucks without heaters as 
well as performing guard duty for hours at a time.  He 
indicates that he served with the "70th BTN 74th Truck 
Company (Supply)" during his tour of duty in Korea, but he 
has been unable to recall his dates of service in Korea.  He 
also claims in- service treatment for his claimed disability 
at the "7th Army Dispensary."  For purposes of a well 
grounded analysis, the Board must presume the truthfulness of 
his assertions.  King v. Brown, 5 Vet.App. 19, 21 (1993).

Unfortunately, the appellant's service medical records are 
unavailable as they were presumably were destroyed in the 
1973 fire at the National Personnel Records Center (NPRC) in 
St. Louis, Missouri.  See O'Hare v. Derwinski, 1 Vet.App. 365 
(1991).  However, this heightened duty of review "does not 
lower the legal standard for proving a claim for service 
connection."  Russo v. Brown, 9 Vet.App. 46, 51 (1996).  
Nevertheless, based upon his lay history, a VA examiner in 
March 1999 indicated opinion that the appellant possibly 
manifested mild to moderate cold induced flare- up of 
arthritis of both hips.  This VA opinion is sufficient to 
well ground this claim.  Harris v. West, 203 F.3d 1347 (2000) 
(medical opinion based upon lay history may be regarded as 
competent medical evidence).  See also Hensley v. West, 212 
F.3d. 1255, 1261 (Fed.Cir. 2000) (the burden of persuasion 
for establishing a well grounded claim is unique and uniquely 
low).

As addressed in the remand below, the Board is of the opinion 
that further development of this claim is warranted prior to 
any further adjudication.

ORDER

The claim of entitlement to service connection for arthritis 
of the hips as a result of cold injury is well grounded.  To 
this extent only, the appeal is granted.


REMAND

As the claim of entitlement to service connection for 
arthritis of the hips as a result of cold injury is well 
grounded, VA may undertake development to assist the 
appellant in developing facts pertinent to his claim.  See 
Morton v. West, 12 Vet.App. 477, 486 (1999).  Initially, the 
Board notes that the RO must undertake further efforts to 
verify the appellant's tour of duty in Korea.  The appellant 
has indicated that he served with "70th BTN 74th Truck 
Company (Supply)" and that he was treated at the "7th Army 
Dispensary."  However, in March 1999, the NPRC indicated 
that the appellant needed to provide the month and year or, 
at the very least, the season and year of his treatment in 
order to conduct a meaningful search.  The RO should once 
again attempt to verify the appellant's contentions, to 
include searching for Surgeon General Office (SGO) extracts, 
after receiving further clarifying information from the 
appellant.  See Hayes v. Brown, 5 Vet.App. 60, 68 (1993) 
(claimant must cooperate by providing information within 
his/her control). 

The RO should also contact the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) in an attempt to verify 
the locations and duties of the "70th BTN 74th Truck Company 
(Supply)" during the time period in question.   See Dixon v. 
Derwinski, 3 Vet App 261 (1992) (VA has a duty to conduct a 
"reasonably exhaustive" search for documents in the custody 
of the government).  Thereafter, the appellant should be 
afforded VA examination, with benefit of review of the claims 
folder, to determine the nature and severity of residuals of 
cold injury to the hips, if any.

Accordingly, this case is REMANDED for the following action:

1.  The RO should obtain the appellant's VA 
clinical records, both inpatient and outpatient, 
since November 1997, and associate those records 
with the claims folder.

2.  The RO should contact the appellant and 
request further clarifying information regarding 
the month and year or, at the very least, the 
season and year of his treatment for his cold 
weather injury/exposure at the "7th Army 
Dispensary" while assigned to the 70th BTN 74th 
Truck Company (Supply).  

3.  The appellant is hereby informed of his right 
to present any additional evidence or argument 
while the case is on remand status, to include lay 
witness statements or other evidence which could 
corroborate his assertions of cold weather 
injury/exposure while serving in Korea.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

4.  The RO should contact the NPRC to document the 
veteran's military assignments and to confirm 
whether the appellant served a tour of duty in 
Korea while assigned to the 70th BTN 74th Truck 
Company (Supply).  The NPRC should also be asked 
to verify whether the appellant was treated at 
"7th Army Dispensary" and, if such information is 
unavailable, whether the SGO extracts contain any 
verifying information. 

5.  If necessary to confirm the veteran's service 
in Korea, the RO should prepare a summary of the 
appellant's exact service dates in Korea and the 
unit(s) to which he was attached.  This summary 
and all supporting documentation regarding his 
service in Korea, to include service personnel 
records if available, should be sent to USASCRUR 
with a request to verify the locations and duties 
of the "70th BTN 74th Truck Company (Supply)" 
during the time period in question.

6.  When this development is completed, the 
appellant should be scheduled for VA examination 
to determine the nature and severity of any 
residuals of cold injury to the hips, if any.  The 
examiner should review the contents of the claims 
file, and obtain relevant history from the 
appellant.  The claims folder and a copy of this 
remand should be made available to the examiner.  
The examiner should express opinion as to whether 
it is as least as likely as not that any current 
disability of the hips is related to, or a 
manifestation of, cold injury or exposure during 
the appellant's period of active service. 

7.  The appellant is hereby advised that, in the 
event he fails to report for a scheduled VA 
examination without good cause, his original claim 
shall be rated based upon the evidence of record.  
38 C.F.R. § 3.655(b) (1999).

8.  After completion of the above- referenced 
development, the RO should readjudicate the issue 
of service connection for arthritis of the hips as 
a result of cold injury with consideration given 
to all of the evidence of record, to include any 
additional evidence obtained by the RO pursuant to 
this remand.  If any benefit sought on appeal, for 
which a notice of disagreement has been filed, 
remains denied, the appellant and his 
representative should be furnished a Supplemental 
Statement of the Case and given the opportunity to 
respond thereto.

Thereafter, the case should be forwarded to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
resolution of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals



 



